Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10/24/44, with respect to 1-20 have been fully considered and are persuasive.  The objections and rejections of the specification and claims, respectively has been withdrawn upon filing the amendments to the specification, claims and the terminal disclaimer. Based on the claim amendments, claims 1-7 and 9-11 are Allowed, However, based on the IDS filed, claims 12-19 are rejected over the cited references.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tokio et al. (JP2006275686) (hereinafter Tokio).
Regarding claim 12, a flow sensor sub-assembly (Fig. 6) comprising: a flow tube sub-assembly (5) having a first flow tube (6) and a second flow tube (7) and an absorber sheath (8) connecting said first flow tube to said second flow tube (Fig. 6).
Regarding claim 13, Tokio teaches the absorber sheath connects said first flow tube to said second flow tube with a gap therebetween (Fig. 6).
Regarding claim 14, Tokio teaches the first flow tube and the second flow tube each have a respective flow tube inlet and a respective flow tube outlet, and an outside diameter (see annotated figure below), wherein the flow tube sub-assembly further comprises: a first piezo element (2) arranged at an upstream position of the flow tube sub-assembly and a second piezo element (3) arranged at a downstream position of the flow tube sub-assembly and end fittings adapted for securing each flow tube to the end fittings, wherein the first and second piezo elements are mounted to the end fittings a pre-selected distance from each other (Fig. 6).
Regarding claim 15, Tokio teaches said absorber sheath being adhered to at least a portion of each of said flow tubes with an adhesive (Fig. 6).
Regarding claim 16, Tokio teaches each of said flow tubes is a stainless-steel material (para 0044).

    PNG
    media_image1.png
    341
    689
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tokio in view of Lynnworth (6,047,602).
Regarding claim 17, Tokio teaches the absorber sheath of an ultrasonic attenuating material but does not explicitly teach the absorber sheath being one of a plastic material and a PVC material. Lynnworth teaches the ultrasonic attenuating material including plastic (col. 2, lines 35-42). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a particular ultrasonic attenuating material as taught by Lynnworth in the device of Tokio since such an arrangement would enhance coupling or control the angle of refraction into the pipe or fluid.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tokio in view of Maginnis et al. (2007/0034016) (hereinafter Maginnis).
Regarding claim 18, Tokio teaches all the claimed features but does not explicitly teach the first and second piezo element being annular in shape and encircle the flow tubes at respective mounting points. Maginnis teaches the first and second piezo element being annular in shape and encircle the flow tubes at respective mounting points (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adopt the teaching of the annular shaped piezo elements as taught by Maginnis in the device of Tokio since such transducer elements are mere alternatives that would function equally to transmit and receive ultrasonic waves through the medium.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tokio in view of Muench et al. (2013/0305839) (hereinafter Muench).
Regarding claim 19, Tokio teaches all the claimed features except for a flow sensor base, wherein said flow sensor sub-assembly is contained within a flow sensor housing, wherein said flow sensor housing is coupled to the flow sensor base which contains a microprocessor and a circuit for providing an electrical signal from said flow sensor sub-assembly to said microprocessor within said flow sensor base, wherein said flow sensor sub-assembly is disposed after said flow sensor sub-assembly is used to sense a flow of at least one fluidic medicament, and wherein the flow sensor base is used with a different flow sensor sub-assembly. Muench teaches a flow sensor base (3), wherein said flow sensor sub-assembly is contained within a flow sensor housing (Fig. 5), wherein said flow sensor housing is coupled to the flow sensor base which contains a microprocessor and a circuit (electronics 7, Fig. 3) for providing an electrical signal from said flow sensor sub-assembly to said microprocessor within said flow sensor base, wherein said flow sensor sub-assembly is disposed after said flow sensor sub-assembly is used to sense a flow of at least one fluidic medicament, and wherein the flow sensor base is used with a different flow sensor sub-assembly. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a housing arrangement as taught by Muench that would contain the sensor sub-assembly since such an arrangement would provide safety to the sub-assembly from the environment and also the sub-assembly can be replaced easily as needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lynnworth (5,179,862) teaches PVC material as a low attenuation material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        10/27/2022